Citation Nr: 0410547	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  03-00 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased evaluation for degenerative disc 
disease of the lumbosacral spine, with L5-S1 spondylolisthesis, 
currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel

INTRODUCTION

The veteran served on active duty from October 1993 to April 1997. 

The Board of Veterans Appeals (Board) notes that the issue on 
appeal arose from Department of Veterans Affairs (VA) Regional 
Office (RO) rating decisions.  

In September 2003, the veteran testified before the undersigned 
Veterans Law Judge of the Board sitting at the RO.  A transcript 
of that hearing has been associated with the veteran's VA claims 
folder.

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if further 
action is required on your part.  


REMAND

This claim must be afforded expeditious treatment by the Veterans 
Benefits Administration (VBA) AMC.  The law requires that all 
claims that are remanded by the Board or CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements Act 
of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs (or VBA AMC) to provide expeditious handling of 
all cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.43 and 38.02.  

The CAVC has held that section 5103(a), as amended by the VCAA of 
2000 and § 3.159(b), as recently amended, require VA to inform a 
claimant of which evidence VA will provide and which evidence 
claimant is to provide, and remanding where VA failed to do so.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  See also 
Veterans Benefits Act of 2003, P.L. 108- 183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. §  ____) 
(permits VA to adjudicate a claim within a year of receipt.).

Importantly, the Board recognizes that the issue on appeal remains 
unresolved, clinically.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991). 

The record shows that while this appeal was pending, changes were 
made to the VA rating schedule for evaluating disabilities of the 
spine under a general rating formula effective September 26, 2003.  
Such amendments to the rating schedule may affect the related 
claim of entitlement to an increased evaluation for degenerative 
disc disease of the lumbosacral spine, with L5-S1 
spondylolisthesis.

Where the law and regulations change while a case is pending, the 
version more favorable to the appellant applies, absent 
congressional intent to the contrary. Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).  The VBA AMC should formally adjudicate 
such matters in light of the old and new criteria for evaluating 
disabilities of the spine.  

The Board recognizes that the RO previously considered and 
notified the veteran of pertinent segments of the amendment to 
Part 4, Schedule for Rating Disabilities effective September 23, 
2002, as regards intervertebral disc syndrome, Diagnostic Code 
5293 and 38 C.F.R. § 4.71.

Contemporaneous orthopedic and neurologic examinations of the 
veteran would materially assist in the adjudication of his appeal. 

The United States Court of Appeals for Veterans Claims (CAVC) has 
held that the duty to assist the appellant in obtaining and 
developing available facts and evidence to support the claim 
includes obtaining adequate VA examination.  This duty is neither 
optional nor discretionary.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  This duty also includes providing additional VA 
examinations by a specialist when recommended.  Hyder v. 
Derwinski, 1 Vet. App. 221 (1991).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claims on appeal and to 
ensure full compliance with due process requirements, the case is 
REMANDED to the VBA AMC for the following development: 

1.  The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the VBA AMC.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

2.  The VBA AMC should contact the veteran and request that he 
identify all healthcare providers, VA and non-VA, inpatient and 
outpatient, who have treated him for his degenerative disc disease 
of the lumbosacral spine, with L5-S1 spondylolisthesis from 
approximately April 2002 to the present.  He should be requested 
to complete and return the appropriate release forms so that VA 
can obtain any identified evidence.  All identified private 
treatment records should be requested directly from the healthcare 
providers.  Regardless of the veteran's response, the VBA AMC 
should obtain all outstanding VA treatment reports.  All 
information which is not duplicative of evidence already received 
should be associated with the claims file.

3.  If the VBA AMC is unable to obtain any of the relevant records 
sought, it shall notify the veteran that it has been unable to 
obtain such records by identifying the specific records not 
obtained, explaining the efforts used to obtain those records, and 
describing any further action to be taken with respect to the 
claim.  

4.  The VBA AMC should arrange for the veteran to be accorded a 
special orthopedic examination by an orthopedic surgeon or other 
appropriate medical specialist and a special neurological 
examination by a neurologist or other appropriate medical 
specialist for the purpose of ascertaining the current nature and 
extent of severity of his degenerative disc disease of the 
lumbosacral spine, with L5-S1 spondylolisthesis.  The claims file, 
copies of the previous and amended criteria for rating 
intervertebral disc syndrome, effective September 23, 2002, and 
disabilities of the spine effective September 26, 2003, copies of 
the criteria under 38 C.F.R. § 4.40, 4.45, 4.59, and a separate 
copy of this Remand must be made available to and reviewed by the 
examiners prior and pursuant to conduction and completion of the 
examinations.  Each examiner must annotate the examination reports 
that the claims file was in fact made available for review in 
conjunction with the examinations.  Any further indicated special 
studies must be conducted. 

For purposes of evaluating the veteran's service-connected 
degenerative disc disease of the lumbosacral spine, with L5-S1 
spondylolisthesis, all objective findings and symptoms must be 
correlated to the old and new rating criteria for evaluating the 
spine and intervertebral disc syndrome.  For purposes of 
evaluating the veteran's spine under the old rating criteria the 
examiners must each address the criteria of 38 C.F.R. §§  4.40, 
4.45, 4.59.  Any opinions expressed by the examiners must be 
accompanied by a complete rationale.

5.  Thereafter, the VBA AMC should review the claims file to 
ensure that the above requested development has been completed in 
its entirety.  In particular, the VBA AMC should review the 
requested examination reports and any expressed opinions to ensure 
that they are responsive to and in complete compliance with the 
directives of this remand and if they are not, the VBA AMC should 
implement corrective procedures.  The Board errs as a matter of 
law when it fails to ensure compliance, and further remand will be 
mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After undertaking any development deemed appropriate, in 
addition to that specified above, the VBA AMC should readjudicate 
the veteran's claim of entitlement to an increased evaluation for 
degenerative disc disease of the lumbosacral spine, with L5-S1 
spondylolisthesis in accordance with the previous and amended 
criteria for rating intervertebral disc syndrome, effective 
September 23, 2002, and disabilities of the spine effective 
September 26, 2003.  The VBA AMC should document consideration of 
the applicability of the provisions of 38 C.F.R. § 3.321(b)(1) 
(2003).

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the VBA AMC should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, to include a 
summary of the evidence and applicable law and regulations 
pertaining to the issue currently on appeal.  A reasonable period 
of time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for further appellate review, if 
otherwise in order. 





By this remand, the Board intimates no opinion as to any final 
outcome warranted. No action is required of the appellant until he 
is notified by the VBA AMC; however, the appellant is hereby 
notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect the 
outcome of his claim for an increased evaluation.  38 C.F.R. § 
3.655 (2003).  



		
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).






